Title: To George Washington from the Fairfield Committee of Inspection, 14 May 1776
From: Fairfield Committee of Inspection
To: Washington, George



SIR:
Fairfield [Conn.], May 14, 1776.

A letter has lately been received from Captain Harding, commander of the brig Defence, one of our Colony armed vessels, that he hath taken a small sloop in the Sound with ten Tories on board, who, on examination, confessed they were bound to Long-Island, in order to join the Ministerial troops. They are in custody, and expected in town soon. At the time they were taken some of the party gave the Captain information that there was a large number at Reading, a town adjoining this, who were in the combination. Upon the receipt of Captain Harding’s letter, a party was despatched immediately to Reading, who have brought in ten of the persons named as being in the plot, and more are expected from other places. The circumstances attending this affair are not yet fully known, as those who have already been brought in have not had an examination; but we think we know enough to convince us that a horrid

plot is laid by the Tories to destroy the people of the country, to co-operate with our enemies in every measure to reduce us, and that Long-Island is appointed for headquarters. We have thought it our duty to give this information, and beg leave to propose to your Excellency whether a body of the Army under your command, sent on to the Island, to spread over the whole, and break up the gang, would not be of publick service. Should your Excellency think proper to adopt this, or a like measure, our people would readily join to assist; and, upon notice of the time when, and the place where, they should land on the Island, to prevent their escape eastward, would land one hundred or more men, and also place guards on our shore at different places. We are alarmed, and engaged to do everything necessary, but submit the whole to your wise conduct; and are, with great truth and regard, your Excellency’s most humble servants.
Signed by the desire and in behalf of a number of the Committee of Inspection and other gentlemen, per

JONATHAN STURGES.

